IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 01-41421
                             Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

KAMAAL DUMAKA LEDAY,

                                                Defendant-Appellant.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:00-CR-206-1

                             August 16, 2002

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:*

      Kamaal Dumaka Leday appeals his convictions following a jury

trial of one count of conspiracy to possess cocaine base with

intent to distribute in violation of 21 U.S.C. § 846 and two counts

of   possession    of   cocaine   base   with   intent   to   distribute   in

violation of 21 U.S.C. § 841(a)(1).

      Leday argues that the trial evidence was insufficient to

support his convictions.          Because Leday failed to move for a


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment of acquittal at the close of evidence, review of his

appellate challenge to the sufficiency of the evidence is limited

to   determining   whether   there   was   a   “manifest   miscarriage   of

justice.”1    Such a miscarriage “occurs only where ‘the record is

devoid of evidence pointing to guilt or contains evidence on a key

element of the offense [that is] so tenuous that a conviction would

be shocking.’”2

      The trial evidence established that, on both June 11 and July

7, 1999, a confidential informant (“CI”) paged a man called “K.D.,”

a nickname ascribed to Leday, at a pager number to which Leday

subscribed.   Leday subsequently returned the CI’s pages from phone

numbers assigned, respectively, to the houses where the mother of

his child lived and where Leday himself lived, and cocaine base

transactions were arranged. In the first of these transactions, on

June 11, 1999, Leday could not personally deliver the cocaine base

because he was having bedroom furniture delivered to his home, a

fact that was confirmed at trial by a representative of the

furniture store.    Leday sent a “partner” named Rodney in his stead

to deliver the cocaine base to the CI and an undercover officer.

In the second transaction, on July 7, 1999, Leday, as identified in

court, personally appeared in a candy-apple red Suburban that was


      1
          United States v. McIntosh, 280 F.3d 479, 483 (5th Cir.
2002).
      2
        Id. (quoting United States v. Cathey, 259 F.3d 365, 368
(5th Cir. 2001)).

                                     2
registered to the mother of his child and completed the transaction

with the CI.

     In the face of this evidence, Leday has not established a

“manifest miscarriage of justice” with respect to any of the three

counts of conviction.   The convictions are AFFIRMED.




                                 3